UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 1-33726 Date of Report: January 5, 2011 ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2497491 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14A, New York, New York (Address of principal executive offices) (Zip Code) 212-391-2752 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Amendment No. 1 This amendment is being filed in order to clarify that as of January 5, 2011 all of the incidents of ownership of the properties identified in this Report had passed to Cashtech Investment Limited. ITEM 1.01Entry into a Material Definitive Agreement On January 5, 2011Cashtech Investment Limited, which is a subsidiary of the Registrant, and Dongguan Qianshun Hardware, Inc. entered into a Land Use Right and Buildings Purchase Contract (the “Contract”).The Contract replaces the Letter of Intent that was the subject of a Current Report filed on December 23, 2010.The Contract provides that Cashtech has purchased from Dongguan Qianshun Hardware, Inc. the land and buildings at 3 Middle, Qingxi Town, Dongguan City, Guangdong Province, China.The buildings consist of four industrial facilities with a total of 36,468 square meters of floor space, an office building with 5246 square meters, three dormitories with a total of 14,710 square meters, and a power supply facility, and the associated land use right.The purchase price is 176 million Renminbi (approximately $26 million).The parties anticipate that Cashtech Investment Limited will assume occupancy of the property on or about February 28, 2011. Item 9.01 Financial Statements and Exhibits Exhibits 10-a. Land Use Right and Buildings Purchase Contract dated January 5, 2011 - filed with the Current Report on Form 8-K filed on January 7, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED BATTERY TECHNOLOGIES, INC. Dated: May 5, 2011 By:/s/ Fu Zhiguo Fu Zhiguo, Chief Executive Officer
